           Case 1:19-mj-00196-JO Document 4 Filed 03/04/19 Page 1 of 1 PageID #: 28
                                   INITIAL APPEARANCE CALENDAR

Magistrate Judge:         James Orenstein                                  Date:      3/4/19

Magistrate Case Number:        19-196M                               LOG #:               ^ ^
Defendant's Name:

       Court appointed counsel.       nX Defendant retained counsel.
Defense Counsel:          Chase Ruddy                                      CJA:        FDNY:          RET:_^
A.U.S.A.        Kavia Bensing                                            Clerk :     Felix Chin
Interpreter :                                                     Language:
      ARRAIGNMENT on Complaint held.                    Government Agent Sworn

      DETENTION HEARING Held:                    Government opposed bail for reasons stated on the record.
            Bond set at                             .             Bond set on consent of both parties.

      Defendant :       released         held pending satisfaction of bond conditions.
          Defendant advised of bond conditions set by the Court and signed the bond.
            Surety(ies)swom,advised of bond obligations by the Court and signed the bond.
           (Additional) surety/ies to co-sign bond by
            After detention hearing, Court orders detention in custody.            Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for
       At this time, defense coxmsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.
      Preliminary Hearing set for:                                     j or           ^waived by defendant
      Status Conference set for:                               before Judge
      Medical memo issued.

       REMOVAL(Rule 5)PROCEEDING held. To the district of:
            Identity hearing held. Court         orders removal         denies removal
            Defendant waives:         identity hearing       preliminary hearing
            Identity/ Removal Hearing set for:
     X No bail application presented to the Court. Commitment to the District ^^ entered.
Other Comments/Rulings:.
